Exhibit ROGERS COMMUNICATIONS INC. AGENCY AGREEMENT May 21, To the Agents named in ScheduleII hereto Ladies and Gentlemen: Rogers Communications Inc., a corporation existing under the laws of the Province of British Columbia, Canada (the “Company”), proposes to appoint the several agents named in ScheduleII hereto (collectively, the “Agents” and each individually an “Agent”), as its sole and exclusive agents to offer for sale on a best efforts basis up to the principal amount of its debt securities identified in Schedule I hereto (the “Securities”), to be issued under an indenture to be dated as of the original issue date of the Securities (the “Base Indenture”), between the Company and CIBC Mellon Trust Company, as trustee (the “Trustee”), as supplemented by the supplemental indenture to be dated as of the original issue date of the Securities (the “Supplemental Indenture” and, together with the Base Indenture, the “Indenture”) among the Company, Rogers Wireless Partnership, an Ontario partnership (“RWP”), Rogers Cable
